Citation Nr: 1645519	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-33 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine with facet syndrome, for the portion of the appeal period extending from February 27, 2009, to June 23, 2014, and in excess of 40 percent from June 24, 2014, forward.  


REPRESENTATION

Appellant represented by:	Agent, Christopher Loiacono


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to March 1988 and from October 2004 to December 2005, with additional National Guard service.  

This appeal initially came before the Board of Veterans' Appeal (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The RO granted service connection for lumbar spine DJD and assigned a 10 percent rating.  

In October 2014, the Board remanded the appeal so that a requested hearing before the Board could be conducted.  The Veteran testified before the undersigned at a June 2015 Videoconference hearing.  A transcript of that hearing is associated with the Veteran's electronic file.  

In an August 2015 Board decision, separate service connection was established for radiculopathy of the right lower extremity (RLE) and left lower extremity (LLE).  The claim for a rating in excess of 10 percent for DJD of the lumbar spine was remanded for additional development.  

In an October 2015 rating decision, the RO promulgated the above mentioned grants of service connection and assigned 10 percent ratings for RLE and LLE radiculopathy, effective February 27, 2009.  The Veteran submitted a timely notice of disagreement (NOD) with the ratings assigned, and claims for ratings in excess of 10 percent for RLE and LLE radiculopathy ensued.  Those claims were perfected separately and will be addressed in a separate decision.  

The examination that was requested by the Board in August 2015 was conducted in February 2016.  Subsequently, in pertinent part, in a February 2016 rating action, the RO determined that a higher rating was warranted for service-connected lumbar spine DJD.  The higher rating was promulgated in a February 2016 rating decision.  Specifically, an increased rating of 40 percent was granted for the service-connected DJD of the lumbar spine with facet syndrome, effective from June 24, 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  For the portion of the appeal period extending from February 27, 2009, to June 23, 2014, the Veteran's disability of the lumbar spine was manifested primarily by pain on motion, and full to nearly full motion, to include in both flexion and extension; it was not manifested by flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion (ROM) of no greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  For the portion of the appeal period extending from February 27, 2009, to June 23, 2014, the evidence does not reflect that the Veteran's disability of the lumbar spine resulted in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during any year within that appeal period.  

3.  At no time during the appeal period extending from June 24, 2014, or otherwise, has the Veteran's service-connected low back disability been manifested by unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine; or incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  


CONCLUSIONS OF LAW

1.  For the portion of the appeal period extending from February 27, 2009, to June 23, 2014, the criteria for an initial evaluation in excess of 10 percent for DJD of the lumbar spine with facet syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5242, 5243 (2015).  

2.  For the portion of the appeal period extending from June 24, 2014, the criteria for an initial evaluation in excess of 40 percent for DJD of the lumbar spine with facet syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5242, 5243 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Note: As already reported, there are two separate decisions being prepared regarding the Veteran's claims on appeal.  As the medical evidence summarized below is relevant as to all claims on appeal (an increased rating for the lumbar spine and increased ratings for radiculopathy of the RLE and LLE), each decision will include a summarization of the evidence for purposes of clarity.  

The Veteran filed an original service connection for a low back condition in March 2009.  

Private and VA records dated from 2005 forward are available for review.  It is noted that private MRI in April 2005 showed degenerative disc disease (DDD) with mild bulging at L5-S1.  Additional private MRI in September 2008 showed mild DDD at L5-S1 producing mild to moderate right neural foraminal narrowing.  

VA examination in July 2009 showed a history of inservice back injury.  Current complaints included decreased lumbar spine motion, as well as stiffness, weakness, and spasms.  There was radiating pain into the lower extremities.  The severity of back pain was described as moderate.  During flare-ups, the Veteran had increased limitation of mobility, weakness, and pain.  He was able to walk more than 1/4 mile but less than one mile.  He had not been absent from work as a cable construction supervisor secondary to his lower back pain, but it was necessary that he had lighter work assignments during flare-ups.  His gait was antalgic.  No spasms were noted, but there was low back tenderness.  Thoracolumbar ROM (active) showed flexion from 0 to 70 degrees, extension from 0 to 25 degrees, left lateral flexion from 0 to 25 degrees, left lateral rotation from 0 to 30 degrees, right lateral flexion from 0 to 25 degrees, and right lateral rotation from 0 to 30 degrees.  There was objective evidence of pain on active ROM.  There were no additional limitations after three repetitions of ROM testing.  Lasegue's sign testing was positive on the right.  

In an October 2009 rating decision, service connection was granted for DJD of the lumbar spine with facet syndrome, and a 10 percent rating was assigned, effective from March 5, 2009.  

In a November 2009 addendum report to the July 2009 examination report, it was noted there were radicular symptoms associated with the Veteran's low back disorder.  

In a July 2010 rating decision, an earlier effective date of February 27, 2009, was awarded for the grant of service connection and assignment of the 10 percent rating for the lumbar spine disorder.  

VA and private treatment records dated from 2010 through November 2014 reflect that the Veteran complained of constant pain in the low back, with intermittent shooting or stabbing pain radiating down the buttocks into the legs. 2010 VA treatment records reveal that the Veteran additionally complained of groin, inguinal, or scrotal pain radiating from the back.  See, e.g., May 2010 VA outpatient treatment note.  The Veteran was treated with a variety of therapies, including physical therapy, chiropractic therapy, a TENS unit, acupuncture, and injections into the spine, as well as a variety of nonnarcotic and narcotic medications.  No treatment modality provided more than brief or minimal pain relief.  

The Veteran submitted an April 2014 private medical statement from J.N.F., DO.  Dr. J.N.F. noted that any movement of the Veteran's legs reproduced pain.  In a July 2014 medical statement, Dr. J.N.F noted that the Veteran had a diagnosis of degenerative disc disease of the lumbar spine, confirmed by MRI testing.  The Veteran had pain beginning at 30 degrees or less of lumbar forward flexion, and had functional limitations with twisting, bending, lifting, and walking.  Dr. J.N.F. indicated that the Veteran was only able to sit, stand, or walk for a total of 1 hour in an 8-hour day.  Dr. J.N.F. also commented that the Veteran frequently experienced pain severe enough to interfere with his attention and concentration.  Dr. J.N.F. also opined that the same symptoms had been present since 2008.  

A June 2014 report from A.G.C., MD, reflects that the Veteran reported that he was unable to sit in a chair for any length of time before his feet would go numb.  The Veteran was unable to sit or stand more than 30 to 60 minutes at a time; he was unable to bend over without experiencing sudden onset of sharp pain down the buttocks and legs to at least the level of the knees.  Pain made it "a very considerable effort" for him to get out of bed.  Standing up straight would cause increased pain down both buttocks and into the legs, so he tended to hunch forward.  

Objectively, Dr. A.G.C. noted that the Veteran was uncomfortable during the examination and frequently shifted positions.  The lumbar lordosis was decreased.  ROM of the spine was limited.  Pain with forward flexion of the lumbar spine began at approximately 20 degrees.  Dr. A.G.C. opined that, rather than radiculopathy of the lower extremities, the Veteran had a post-traumatic plexopathy with affected several nerves to the lower extremities, particularly the femoral nerve.  

At his June 2015 Videoconference hearing, the Veteran reported that he did very little bending, lifting, or stooping at his employment, as he supervised younger individuals who performed those tasks. He reported difficulty when his employment required him to drive for more than 30 minutes.  His report of symptoms was consistent with the symptoms described in Dr. A.G.C.'s 2014 private medical statement.  

In a July 2014 medical statement, J.N.F, D.O., noted that the Veteran had a diagnosis of DDD of the lumbar spine, confirmed by MRI testing.  Dr. J.N.F. stated that the Veteran had pain beginning at 30 degrees or less of lumbar forward flexion, and had functional limitations with twisting, bending, lifting, and walking.  Dr. J.N.F. indicated that the Veteran should sit, stand, or walk for no more than one hour in an 8-hour period.  Dr. J.N.F noted that the Veteran frequently experienced pain severe enough to interfere with his attention and concentration.  Dr. J.N.F also opined that the same symptoms had been present since 2008.  

In an August 2015 Board decision, service connection was granted for separate neurological disorders associated with the service-connected lumbar spine disorder.  Specifically, radiculopathy of the RLE and LLE was found to be secondary to the lumbar spine disorder.  The claim that is the subject of this decision - entitlement to an increased rating for DJD of the lumbar spine - was remanded for additional VA examination.  

In an October 2015 rating action, the RO promulgated the grants of service connection for radiculopathy of the RLE and LLE.  Ten percent ratings for each extremity were granted, effective February 27, 2009.  

When examined by VA in February 2016, the Veteran reported flare-ups that occurred 1-2 times per week which could last 24-48 hours.  He had difficulty with weight bearing and tried to remain inactive.  Pain caused irritability.  ROM was abnormal.  Specifically, forward flexion was from 0 to 30 degrees with extension from 0 to 10 degrees.  Right lateral flexion was from 0 to 20 degrees, left lateral flexion was from 0 to 15 degrees, right lateral rotation was from 0 to 20 degrees, and left lateral rotation was from 0 to 20 degrees.  The examiner found that the abnormal ROM did not contribute to a functional loss.  There was evidence of pain with weight bearing.  There was also tenderness or pain on palpation of the lumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or ROM after three repetitions.  

The examiner noted that pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time, and she again noted the ROM results (as summarized above).  There was no guarding or muscle spasm of the thoracolumbar spine.  There was no muscle atrophy.  Deep tendon reflexes were normal in the knees and ankles.  Sensory examination showed decreased sensation to touch in the lower leg and ankle and foot and toes.  Straight leg raising was positive.  There was radicular pain.  Pain was described as moderate in the lower extremities.  Intermittent pain in the lower extremities was described as mild.  Paresthesias and/or dysesthesias were moderate and numbness in the extremities was mild.  The severity of radiculopathy was moderate in both extremities.  There was no ankylosis of the spine.  The Veteran used a cane for an assistive device.  

The examiner opined that the Veteran would be unable to perform work that would require prolonged standing, walking, repetitive lifting, bending, reaching, pushing, or pulling.  

In a February 2016 rating action, the 10 percent rating in effect for the low back disorder was increased to 40 percent, effective June 24, 2014.  The 10 percent ratings in effect for radiculopathy of the RLE and LLE were increased to 20 percent, effective February 22, 2016.  

Analysis

The Veteran is seeking entitlement to an initial disability rating in excess of 10 percent for DJD of the lumbar spine with facet syndrome, for the portion of the appeal period extending from February 27, 2009, to June 23, 2014, and in excess of 40 percent from June 24, 2014, forward.  

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For the entirety of the appeal period, the Veteran's low back disability has been evaluated pursuant to 38 C.F.R. § 4.71a, DC 5242.  The Schedule for Rating Criteria indicates that disabilities of the spine under DCs 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  DC 5242 is used for the evaluation of degenerative arthritis of the spine.  In turn, evaluation under that code is referred to DC 5003.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.  

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  

Under this formula, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined ROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined ROM of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined ROM not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion DCs.  38 C.F.R. §§ 4.40, 4.45 (2015); See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board observes that recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in the Mitchell case, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

The other DC and criteria potentially applicable in this case is 5243, used to evaluate intervertebral disc syndrome.  Under DC 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for the assignment of a 10 percent evaluation for incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the DC defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.  

For the portion of the appeal period extending from February 27, 2009, to June 23, 2014, an initial 10 percent evaluation was assigned under DC 5242, based on forward flexion to 70 degrees.  The RO specifically found that the Veteran did not meet the schedular criteria for the assignment of a 20 percent evaluation under the General Rating Formula, as the Veteran did not have the required restriction of motion or any of the other manifestations warranting such a rating.  

As for the assignment of an initial disability rating in excess of 10 percent for the low back for the portion of the appeal period extending from February 27, 2009, to June 23, 1014, the Board is unable to find any basis for an increased initial rating.  During this time period, there was no evidence the Veteran's forward flexion was greater than 30 degrees but not greater than 60 degrees.  As noted above, the Veteran exhibited ROM from 0 to 70 degrees upon forward flexion at the time of the July 2009 VA examination.  Similarly, the combined ROM of the lumbar spine as measured during the 2009 VA examination was clearly and well in excess of 120 degrees.  Nor did any findings made prior to June 2014 reveal evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or kyphosis.  

The Board has considered whether an increased evaluation is warranted under another DC, including under the criteria for intervertebral disc syndrome.  In order to receive the next higher 20 percent rating for intervertebral disc syndrome, the evidence must show incapacitating episodes having a total duration of at least two weeks but less than four weeks during the preceding 12 months.  38 C.F.R. § 4.71a, DC 5243 (2015).  However, during the appeal period extending from February 27, 2009, to June 23, 2014, the evidence does not reflect that the Veteran's low back disorder was productive of essentially any incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician.  As such, an increased evaluation under DC 5243 is not warranted.  

To the extent that findings of DJD with bulging at L5-S1 was made in 2005 and 2008, the Veteran is not entitled to a separate compensable disability rating for limitation of motion of the lumbar spine due to this condition, which would be appropriately rated as degenerative arthritis under DCs 5003-5010.  Evaluations for distinct disabilities resulting from the same injury may only be separately evaluated as long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, at 261- 62 (1994).  Ratings for arthritis are generally based upon demonstrable limitation of motion, which in this case has been considered and is the basis for the 10 percent disability rating already assigned, as the scheduler criteria were not actually met.  To assign a separate or additional disability rating for limitation of the motion of the lumbar spine due to DDD not permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and following notes.  

Turning to the portion of the appeal period extending from June 24, 2014, a 40 percent evaluation has been assigned based on evidence of limitation of flexion to 30 degrees or less, as shown upon examination at that time.  

Absent any evidence of unfavorable ankylosis of the entire thoracolumbar spine or of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, an evaluation in excess of 40 percent is not warranted.  

Rating the Veteran's disability of the lumbar spine under DC 5243, based on incapacitating episodes, an increased evaluation to 40 percent would require evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2015).  

In this regard, at no point during the entire appeal period has the Veteran himself described any incapacitating episodes relating to the low back, as recorded consistently on VA examination reports of 2009, and 2016, nor at time of the 2014 private exam.  Essentially, there is no indication in either the lay or clinical evidence, of any incapacitating episodes, and certainly not of any such episodes occurring with the duration and frequency required for the assignment of an evaluation in excess of 40 percent.  

Throughout the appeal period, the evidence reflects the Veteran has consistently complained of pain and limitation of function associated with his lumbar spine disability and has described restriction of activities, such as stooping and lifting.  The examination reports of record all document evidence of pain on motion and the Veteran has provided lay evidence of pain productive of functional impairment.  However, repetitive testing did not reveal any further limitation of motion or function.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned initial 10 and subsequent 40 percent evaluations contemplate the effects of the Veteran's manifestations of pain, weakness, and fatigue on activity and motion.  Therefore, an increased evaluation based upon pain and functional impairment is not warranted for any portion of the appeal period.  38 C.F.R. § 4.45, 4.59, 4.71a, DC 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Upon comprehensively reviewing the record in this case, the Board finds that an initial rating in excess of 10 percent for the portion of the appeal period extending from February 27, 2009, to June 23, 2014, and entitlement to a disability rating in excess of 40 percent for the portion of the appeal period extending from June 24, 2014, forward, are not warranted.  See Fenderson and Hart, supra.  As discussed herein, there is no basis for the assignment of increased initial or staged ratings, or separate ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.  

Extraschedular Evaluation and TDIU

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the low back disability at issue. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1) (2015).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 (2015) are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The initial 10 and subsequent 40 percent ratings assigned herein for the Veteran's low back disability contemplate the pain, functional impairment, and limitations associated with the Veteran's activities of daily living.  There are no additional symptoms that result in impairment of function.  See Mitchell, Burton, supra; 38 C.F.R. §§ 4.40, 4.59 (2015).  Thus there are no symptoms/impairment of function shown or alleged that are not fully encompassed by the criteria for the 10 percent rating assigned.  Moreover, the rating schedule provides for ratings higher than that assigned based on more severe functional impairment.  Likewise, other rating criteria address additional symptoms.  Significantly, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun, 22 Vet. App. 111.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) (2015) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the VA examination reports have consistently indicated that the Veteran is employed full-time as a cable construction supervisor, nor has he suggested otherwise.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA has met its duty to notify for this claim.  Service connection for the issue on appeal was granted in October 2009.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, it has not been argued that appropriate notice was not provided; and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA treatment records and private records are associated with the file.  The Board has reviewed the Veteran's statements/testimony and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in 2009 and 2016.  He also underwent a pertinent private examination in 2014.  The reports provided as to these examinations include evidence as to the nature and severity of the service-connected lumbar spine and radiculopathy disorders.  The Board finds that the examinations are adequate for rating purposes.  The examinations were performed by physicians based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  ROM testing was conducted.  The examination reports are accurate and fully descriptive and include an assessment as to whether the service-connected disorders caused impairment in the Veteran's ordinary and occupational activity.  The Board also notes that the record includes X-ray results and magnetic resonance imaging (MRI) test results for review.  Thus, the Board finds that the Veteran has been afforded adequate examinations, and that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

ORDER

Entitlement to an initial disability rating in excess of 10 percent for DJD of the lumbar spine with facet syndrome, for the portion of the appeal period extending from February 27, 2009, to June 23, 2014, and in excess of 40 percent from June 24, 2014, forward, is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


